Citation Nr: 0716112	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 23, 2004, 
for service-connected residuals of a broken nose with 
deviated nasal septum. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from January 1960 
to January 1961.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim on 
appeal.  


FINDINGS OF FACT

1.  The veteran's initial claim seeking entitlement to 
service connection for residuals of a broken nose with 
deviated nasal septum was received by VA on February 23, 
2004. 

2.  By a rating decision in June 2004, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of a broken nose with deviated nasal septum, 
effective February 23, 2004.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to February 23, 2004, for service-connected 
residuals of a broken nose with deviated nasal septum, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that veteran's initial claim of entitlement 
to service connection for the residuals of a broken nose with 
deviated nasal septum was date-stamped as received by VA on 
February 23, 2004.  The RO rendered a rating decision in June 
2004 granting the veteran service connection for the 
residuals of a broken nose with deviated nasal septum, and 
awarding a disability rating of 10 percent effective February 
23, 2004, the date the claim was received.  The veteran 
claims that he should be awarded an earlier effective date 
because he was not previously aware that he could receive 
compensation for the in-service injury to his nose.  He also 
claims that at the time of his discharge, the Navy doctor 
told him that if he did not apply for compensation benefits, 
then he would receive an honorable discharge.

As a general rule, the date of an award based upon an 
original claim can be no earlier than the date or receipt of 
the application for the award in question.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An exception applies where a 
claim is received within one year of discharge from service.  
In such a case, the effective date is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  
However, as the veteran was discharged from service in 1961 
and did not file his service connection claim for a broken 
nose with deviated nasal septum until February 23, 2006, this 
exception does not apply. 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2006). An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2005). VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. Id. at 
200.

In this case there is no evidence of formal or informal 
communications of record prior to February 23, 2004, 
indicating the veteran's desire to seek service connection 
for the residuals of a broken nose with deviated nasal 
septum.  The fact that the veteran was unaware or did not 
believe that he could have sought service connection earlier, 
for whatever reason, is not a factor in determining an 
effective date.  Based on the evidence of record and the 
circumstances of this case in conjunction with the applicable 
laws and regulations, the assignment of an effective date 
prior to February 23, 2004, must be denied as a matter of 
law.  Where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the veteran was not appraised of a specific 
notice letter as to effective dates until March 2006, when 
the agency of original jurisdiction (AOJ) set a letter to the 
appellant providing such notice pursuant to the 
Dingess/Hartman decision.  However, the September 2004 
Statement of the Case (SOC) provided the veteran with the 
specific laws and regulations specific to effective dates.  
Hence, the veteran had actual knowledge of what was required 
to establish a claim for an earlier effective date.  
Moreover, the veteran has never asserted that he in fact 
filed a claim for service connection for this disability 
prior to that received by VA on February 23, 2004.  Given 
that it is uncontested that a claim was not filed earlier 
than the effective date now assigned for this disability, as 
the AOJ previously determined and the Board has affirmed 
herein, there is no basis in law or fact that would provide 
for the veteran to be assigned an earlier effective date for 
service-connected residuals of a broken nose with deviated 
nasal septum.  Thus, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Since the 
veteran is not entitled to an earlier effective date as a 
matter of law, the issue of proper notice concerning the 
effective date is moot.  The Board therefore concludes that 
any defect in notice, if it were held to exist, would be 
rendered harmless in the present case because of the legal 
bar that prohibits the veteran from receiving the benefit 
sought.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd 
on other 


grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

Entitlement to an effective date prior to February 23, 2004, 
for service-connected residuals of a broken nose with 
deviated nasal septum, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


